Exhibit 10.1


FIRST AMENDMENT TO BRIDGE LOAN CREDIT AGREEMENT


FIRST AMENDMENT TO BRIDGE LOAN CREDIT AGREEMENT (this “Amendment”) dated as of
July 18, 2018 among Westmoreland Coal Company, a Delaware corporation (the
“Administrative Borrower”), Prairie Mines & Royalty ULC, an Alberta corporation
(the “Canadian Borrower”), Westmoreland San Juan, LLC, a Delaware limited
liability company (the “San Juan Borrower”, and together with the Administrative
Borrower and the Canadian Borrower, collectively, the “Borrowers” and each a
“Borrower”), certain subsidiaries of the Administrative Borrower party hereto
(collectively, the “Guarantors” and each, individually, a “Guarantor”), and
Wilmington Savings Fund Society, FSB, as Administrative Agent. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided to such terms in the Bridge Loan Credit
Agreement referred to below.
WITNESSETH
WHEREAS, each Borrower, the Lenders and Wilmington Savings Fund Society, FSB, as
Administrative Agent, are parties to the Terms of Bridge Loans, dated as of May
21, 2018 (as may be amended, modified and/or supplemented to, but not including,
the date hereof, the “Bridge Loan Credit Agreement”), as set forth on Exhibit L
to the Term Loan Credit Agreement dated as of December 16, 2014; and
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Bridge Loan Credit Agreement as herein provided;
NOW, THEREFORE, it is agreed:
Section 1.01    Capitalized Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Bridge Loan Credit
Agreement.
Section 1.02    Amendments to the Bridge Loan Credit Agreement. The definition
of “First Lien Intercreditor Agreement” in Section 1.01 of the Bridge Loan
Credit Agreement is hereby amended to replace “the Effective Date” with “June 5,
2018”.
ARTICLE II    
Miscellaneous Provisions.
Section 2.01    Representations and Warranties.    In order to induce the
Administrative Agent to enter into this Amendment, each Borrower hereby
represents and warrants that:
(a)
each Credit Party has the power and authority to execute, deliver and perform
its obligations under this Amendment and under each of the Credit Documents as
amended or supplemented hereby to which it is a party, and, in the case of each
Borrower, to make the borrowing contemplated hereunder, and has taken all
necessary action to authorize its execution, delivery and performance of this
Amendment and each Credit Document as amended or supplemented hereby to which it
is a party. Each Credit Party has duly executed and delivered this Amendment,
and this Amendment and each Credit



(Signature Page to First Amendment to Bridge Loan Credit Agreement)

--------------------------------------------------------------------------------




Document, as amended or supplemented hereby, constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ right and by equitable principles (regardless of whether enforcement
is sought by proceeding in equity or at law);
(b)
no order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for those that have otherwise been
obtained or made), or exemption or other action by, any Governmental Authority
is required to be obtained or made by, or on behalf of any Credit Party in
connection with the execution, delivery and performance of this Amendment or any
Credit Document, as amended or supplemented hereby, or the legality, validity,
binding effect or enforceability of this Amendment or any such Documents as
amended or supplemented hereby; and

(c)
the execution, delivery and performance of this Agreement and of the other
Credit Documents, as amended or supplemented hereby, the borrowings hereunder
and the use of the proceeds thereof will not (i) contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) require any consent under, or violate or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, any Lien (other than Permitted Liens) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of the Bridge Loan Credit Agreement or any indenture,
mortgage, deed of trust, other credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound, (iii) result in the creation or imposition of (or the
obligation to create or impose) any Lien pursuant to the terms of the documents
described in clause (ii) immediately above or (iv) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries, except in each
case referred to in clauses (i), (ii) and (iii) to the extent that any such
violation or breach would not reasonably be expected to have a Material Adverse
Effect.

Section 2.02    No Waiver.    This Amendment is limited precisely as written and
shall not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Bridge Loan Credit Agreement,
any other Credit Documents or any of the other instruments or agreements
referred to therein or (ii) prejudice any right or rights which any of the
Lenders or the Administrative Agent now have or may have in the future under or
in connection with the Bridge Loan Credit Agreement, any other Credit Documents
or any of the other instruments or agreements referred to therein.
Section 2.03    Binding Effect. By executing and delivering a counterpart
hereof, each Borrower and each Guarantor hereby agrees that all Loans shall be
guaranteed and secured pursuant


    



--------------------------------------------------------------------------------




to and in accordance with the terms and provisions of each of the Guaranty and
Collateral Agreement and the other Security Documents in accordance with the
terms and provisions thereof.
Section 2.04    Counterparts. This Amendment may be executed in any number of
counterparts (including by way of facsimile or other electronic transmission)
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
Section 2.05    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
Section 2.06    Conditions to Effectiveness. The amendments set forth in this
Amendment shall become effective on the date (the “First Amendment Effective
Date”) when each of the following conditions shall have been satisfied or waived
by the applicable party:
(a)    the Administrative Agent shall have received from each Borrower, each
other Credit Party and the Administrative Agent an executed counterpart hereof
or other written confirmation (in form satisfactory to the Administrative Agent)
that such party has signed a counterpart hereof; and
(b)    this Amendment shall have been delivered to the Lenders, and this
Amendment shall not have been objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice hereof.
Section 2.07    References. From and after the First Amendment Effective Date,
all references in the Bridge Loan Credit Agreement and each of the other Credit
Documents to the Bridge Loan Credit Agreement shall be deemed to be references
to the Bridge Loan Credit Agreement as modified by each of the amendments
effected on such date, as the context may require. This Amendment shall
constitute a “Credit Document” for purposes of the Bridge Loan Credit Agreement
and the other Credit Documents.
















Signature pages follow.




    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


BORROWERS:


 
WESTMORELAND COAL COMPANY


By:___/s/ Jennifer S. Grafton_______________ 
   Name: Jennifer S. Grafton 
   Title: Chief Administrative Officer, Chief Legal Officer and Secretary


 
PRARIE MINES & ROYALTY, ULC


By:___/s/ Jennifer S. Grafton_______________ 
   Name: Jennifer S. Grafton 
   Title: Assistant Secretary


WESTMORELAND SAN JUAN, LLC


By:___/s/ Samuel N. Hagreen_______________ 
   Name: Samuel N. Hagreen 
   Title: Secretary




 
 





(Signature Page to First Amendment to Bridge Loan Credit Agreement)

--------------------------------------------------------------------------------










WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent


By: ____/s/ Geoffrey J. Lewis_______________ 
   Name: Geoffrey J. Lewis 
   Title: Vice President







(Signature Page to First Amendment to Bridge Loan Credit Agreement)